         Case 1:16-md-02753-LM Document 1207 Filed 06/13/20 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE

                                                     )
IN RE:                                               )    MDL NO. 2753
                                                     )
ATRIUM MEDICAL CORP. C-QUR MESH                      )    MDL Docket No.
PRODUCTS LIABILITY LITIGATION                        )    1:16-md-02753-LM
                                                     )
                                                     )    ALL CASES
                                                     )

 STIPULATION AND [PROPOSED] ORDER REGARDING TWO DEPOSITIONS AND
   THE EXTENSION OF CERTAIN MULTI-DISTRICT LITIGATION DEADLINES

        Counsel representing plaintiffs in the above-captioned multi-district litigation

(collectively, “Plaintiffs”) and defendants, Atrium Medical Corporation and Maquet

Cardiovascular USA Sales, LLC (collectively, “Atrium” or “Defendants”) (Plaintiffs and

Defendants, collectively, the “Parties”), have conferred and—in the interest of avoiding

unnecessary motion practice and promoting the conservation of judicial resources—agreed to the

Recitations and Stipulations below:

        WHEREAS, on April 30, 2020, the Court issued an Order (Doc. 1203) setting the

schedule for the above-captioned multi-district litigation (“MDL”);

        WHEREAS, the Order set a First Trial date of September 16, 2020 (id. at 4);

        WHEREAS, among other deadlines, the Order set a deadline of May 14, 2020 for each

side to strike one case from among the trial pool cases by notifying Lead Counsel for the other

side (id. at 3);

        WHEREAS, on May 14, 2020, Plaintiffs struck the case of plaintiff, Amy Vollmar

(“Vollmar Case”), from among the trial pool cases;

        WHEREAS, on May 14, 2020, Defendants struck the case of plaintiffs, Daniel Hicks &

Sandra Hicks (“Hicks Case”), from among the trial pool cases;
          Case 1:16-md-02753-LM Document 1207 Filed 06/13/20 Page 2 of 6



        WHEREAS, the Order also set a deadline of May 15, 2020 for each side to select one

case from among the trial pool cases by notifying Lead Counsel for the other side (id. at 4);

        WHEREAS, on May 15, 2020, Plaintiffs selected the case of plaintiffs, Carrie Lee Barron

and Nicholas Barron (“Barron Case”) from among the trial pool cases;

        WHEREAS, on May 15, 2020, Defendants selected the case of plaintiff, Juanita

Hickinbottom (“Hickinbottom Case”), from among the trial pool cases;

        WHEREAS, the Order further set the following deadlines for trial pool cases: expert

discovery completion (June 5, 2020), dispositive or Daubert motions (June 12, 2020), responses

to dispositive or Daubert motions (June 26, 2020), and replies to dispositive or Daubert motions

(July 3, 2020) (id. at 4);

        WHEREAS, the Court’s Order specified that the “parties are free to modify the above

deadlines by their mutual agreement” (id. at 4);

        WHEREAS, the current COVID-19 pandemic and other circumstances have resulted in

various delays in expert discovery in the MDL;

        WHEREAS, after conferring by teleconference and email, the Parties mutually agreed on

or around May 18, 2020, to the following deadlines related to the deposition of Plaintiffs’

disclosed MDL regulatory expert, Dr. Peggy Pence: deposition (June 17, 2020), Defendants’

disclosure of responsive regulatory expert (June 24, 2020), and Daubert motions related to the

Parties’ respective regulatory experts (July 8, 20201);

        WHEREAS, the Parties also mutually agreed to extend the deadline for filing

supplemental or amended dispositive motions related to the regulatory experts in the two

selected trial pool cases—the Barron and Hickinbottom Cases, to July 1, 2020;


1
 In accordance with the timing in the Court’s original Order, responses to those Daubert motions would be due two
weeks later on July 22, 2020, and replies due one week after responses on July 29, 2020. See id. at 4.


                                                        2
          Case 1:16-md-02753-LM Document 1207 Filed 06/13/20 Page 3 of 6



         WHEREAS, after conferring by teleconference and email, the Parties have mutually

agreed to the following deadlines related to the Hicks case: deposition of Plaintiffs’ disclosed

expert, Dr. Christine Knabe (by July 30, 2020), disclosure of Defendants’ experts in rebuttal to

Dr. Knabe (within one week following the completion of Dr. Knabe’s deposition), and

deposition of Defendants’ rebuttal experts (within 30 calendar days following their disclosure)2;

         WHEREAS, the Parties do not anticipate that these new proposed deadlines will change

or impact the First Trial date of September 16, 2020;

         WHEREAS, the Parties have further agreed that they will not use the proposed extension

of existing deadlines as reason to seek a delay of the First Trial date of September 16, 2020;

         THEREFORE, the Parties respectfully ask the Court to enter the attached [Proposed]

Order.

    Dated: June 12, 2020                                     Respectfully submitted,
                                                             /s/ Paul LaFata
                                                             Mark S. Cheffo
                                                             Katherine Armstrong
                                                             Paul LaFata
                                                                Dechert LLP
                                                             Three Bryant Park
                                                             1095 Avenue of the Americas
                                                             New York, NY 10036
                                                             Telephone: (215) 208-3091
                                                             Facsimile: (212) 994-2222
                                                             mark.cheffo@dechert.com
                                                             katherine.armstrong@dechert.com
                                                             paul.lafata@dechert.com

                                                             /s/ Pierre A. Chabot
                                                             Pierre A. Chabot – NHBA # 17606
                                                                Wadleigh, Starr & Peters, PLLC
                                                             95 Market Street
                                                             Manchester, NH 03101
                                                             Telephone: (603) 669-4140

2
 Since the Hicks Case is not one of the two selected trial pool cases, Daubert and dispositive motion deadlines will
be deferred until the Court sets a date for trial of the Hicks Case.


                                                         3
       Case 1:16-md-02753-LM Document 1207 Filed 06/13/20 Page 4 of 6



                                         Facsimile : (603) 669-6018
                                         pchabot@wadleighlaw.com

                                         Attorneys for Defendants



/s/ Luke R. Hertenstein                  /s/Jonathan D. Orent
Luke R. Hertenstein, Esq.                Jonathan D. Orent, Esq.
   HOLLIS LAW FIRM PA                       MOTLEY RICE, LLC
8101 College Blvd., Ste 260              55 Cedar Street, Suite 100
Overland Park, KS 66210                  Providence, RI 02903
Telephone: (913) 385-5400                Telephone: (401) 457-7700
luke@hollislawfirm.com                   jorent@motleyrice.com
                                         dcostigan@motleyrice.com
/s/ Adam M. Evans
Adam M. Evans, Esq.                      Lead Counsel for Plaintiffs
   BRENES LAW GROUP, P.C.
800 E. 101st Street, Suite 350           /s/ Russell F. Hilliard
Kansas City, MO 64131                    Russell F. Hilliard, Esq.
Telephone: (949) 397-9360                   UPTON & HATFIELD LLP
aevans@breneslawgroup.com                159 Middle St
                                         Portsmouth, NH 03801
/s/ D. Todd Mathews                      Telephone: (603) 436-7046
D. Todd Mathews, Esq                     rhilliard@uptonhatfield.com
   GORI, JULIAN & ASSOC. P.C.
159 N. Main St.                          Plaintiffs’ Liaison Counsel
Edwardsville, IL 62025
Telephone: (618) 659-9833                /s/ David L. Selby
Todd@gorijulianlaw.com                   David L. Selby, Esq.
                                            BAILEY & GLASSER, LLC
/s/ Anne Schiavone                       3000 Riverchase Galleria, Suite 905
Anne Schiavone, Esq.                     Birmingham, AL 35244
   HOLMAN SCHIAVONE, LLC                 Telephone: (205) 988-9253
4600 Madison Avenue, Suite 810           dselby@baileyglasser.com
Kansas City, Missouri 64112
Telephone: (816) 283-8738                Attorneys for Plaintiffs
aschiavone@hslawllc.com




                                     4
        Case 1:16-md-02753-LM Document 1207 Filed 06/13/20 Page 5 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 12, 2020, I electronically transmitted the foregoing

document to the Clerk’s Office using the CM/ECF System for filing and transmittal of Notice of

Electronic Filing to all counsel of record. A courtesy copy was emailed to Plaintiffs’ Liaison

Counsel, Russell F. Hilliard, Esq., Upton & Hatfield LLP, 159 Middle Street, Portsmouth, NH

03801, rhilliard@uptonhatfield.com.

                                                 /s/ Paul LaFata
                                                 Paul LaFata




                                                5
         Case 1:16-md-02753-LM Document 1207 Filed 06/13/20 Page 6 of 6



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE

                                                    )
IN RE:                                              )     MDL NO. 2753
                                                    )
ATRIUM MEDICAL CORP. C-QUR MESH                     )     MDL Docket No.
PRODUCTS LIABILITY LITIGATION                       )     1:16-md-02753-LM
                                                    )
                                                    )     ALL CASES
                                                    )


                                    [PROPOSED] ORDER

       Having reviewed the Parties’ Recitations and Stipulations concerning their mutual

agreement regarding two depositions and the extension of certain multi-district litigation (“MDL”)

deadlines, and good cause appearing to support the Parties’ mutual agreement, it is ORDERED

that the changes in the MDL schedule outlined in the Parties’ Recitations and Stipulations be

entered and implemented.

       IT IS SO ORDERED.

Dated: June ____, 2020


                                             _________________________________
                                             Hon. Landya McCafferty
                                             United States District Court Judge




                                                1
